Citation Nr: 0110638	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-13 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to December 
1945, and he was a prisoner of war (POW) of the German 
Government during World War II, reportedly from December 1944 
to May 1945.  The veteran died in November 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.  The appellant is the veteran's widow.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
November 1994 due to chronic obstructive pulmonary disease 
due to smoking.

3.  During the veteran's lifetime, service connection had 
been established for residuals of frozen feet, evaluated as 
10 percent disabling.

4.  The veteran did not die of a disease or disorder that is 
presumed to be associated with POW experiences.  

5.  Chronic obstructive pulmonary disease and cardiovascular 
disease were not manifested during service or for many years 
thereafter, and are not shown to be causally or etiologically 
related to service, including the veteran's POW experiences.  


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by a disability of service origin, 
nor may the veteran's death be presumed to be related to 
service.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1310 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim received in 
September 1999 that the veteran's death was related to his 
active service.  Specifically, the appellant maintains that 
service connection should be granted for the cause of the 
veteran's death, particularly considering his status as a 
prisoner of war during his military service.  She contends 
that the veteran suffered from ischemic heart disease as a 
result his prisoner of war experience and possibly due to his 
service connected frozen feet.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that the RO obtained the 
veteran's service medical records and reviewed medical 
evidence submitted by the appellant.  The Board also notes 
that the Veterans Claims Assistance Act of 2000 only requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, but is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In view of the evidence of 
record, the Board finds that no further assistance is 
necessary for an equitable adjudication of the appellant's 
claim.  As such, the Board will proceed with a disposition on 
the merits.

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 1999); 38 C.F.R. § 3.303 (2000).  
Service incurrence will be presumed for certain chronic 
diseases, such as cardiovascular disease, if manifested to a 
compensable degree within one year after active service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
If a veteran is a former prisoner of war, and was interned or 
detained for not less than 30 days, certain diseases 
specified by statute, shall be service connected if they are 
manifest to a degree of 10 percent or more at any time after 
service.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  
Included in the list of diseases subject to presumptive 
service connection for a former prisoner of war is beriberi 
(including beriberi heart disease) in a former prisoner of 
war.  See 38 C.F.R. § 3.309(c).  A "Note" following 
38 C.F.R. § 3.309(c) indicates that the term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who experienced localized edema during captivity.  

The death of a veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).  

Service connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects other disease or injury 
that primarily caused death.  See 38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death, which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service connected 
condition was of such severity as to have a material 
influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

The veteran had active military service from February 1944 to 
December 1945.  Available records indicate that he was a 
prisoner of war of the German Government from approximately 
December 1944 to May 1945.  He died in November 1994.  
According to the veteran's death certificate, he died at home 
and that the cause of death was chronic obstructive pulmonary 
disease with an interval between onset and death of 10 to 15 
years, which was due to (or as a consequence of) smoking of 
60 years duration.  No autopsy was performed.  During the 
veteran's lifetime, service connection had been established 
for residuals of frozen feet that was incurred while the 
veteran was a prisoner of war.  At the time of the veteran's 
death, his service-connected disability was rated as 10 
percent disabling from April 1956.  Service connection was 
not in effect for any other disabilities.

Service medical records contain no evidence of cardiovascular 
disease or chronic obstructive pulmonary disease.  A physical 
examination performed in September 1945 and a separation 
physical examination performed in November 1945 show no 
abnormalities of the lungs or heart, and no edema was 
reported.

VA examinations were performed in March 1949, February 1954, 
and April 1956.  At the March 1949 examination, the veteran 
was diagnosed as having residuals of frozen feet manifested 
by mild sensory changes over the big toes by slight 
diminution of the left dorsalis pedis pulse, by pain in both 
feet when exposed to the cold, and by decreased skin 
temperature in both feet.  The February 1954 and April 1956 
examinations stated the veteran's diagnosis as moderate 
residuals of bilateral trench feet.  At the April 1956 
examination, a chest x-ray also revealed that the veteran had 
pulmonary emphysema.  The veteran did not report having 
experienced swelling of the lower extremities at any of the 
aforementioned VA examinations.  

Additional relevant records include the veteran's death 
certificate and a record of a phone contact between the 
veteran's physician and the veteran's daughter, dated July 
1999.  The veteran's death certificate, as stated earlier, 
listed the cause of the veteran's death as chronic 
obstructive pulmonary disease, and Thomas Dryer, M.D., the 
veteran's physician signed it.  In addition, the death 
certificate also noted that the approximate onset of the 
veteran's chronic obstructive pulmonary disease was 10 to 15 
years prior to his death.  According to the record of the 
July 1999 phone contact, the veteran's daughter's left a 
message for Dr. Dryer, reminding him to check the veteran's 
medical records to see if the veteran had "mini-heart 
attacks" prior to his death, and referenced a discussion in 
January 1994.  The record further indicates that Dr. Dryer 
replied to the daughter's call, stating that "[t]here is no 
info[rmation] in the chart directly relating hints [sic] to 
the cause of death, but he definitely had significant lung 
disease and significant heart disease, either of which could 
have been fatal."  

The Board has thoroughly reviewed the evidence of record, but 
finds no medical evidence or opinion that supports the 
appellant's contention that the veteran died of ischemic 
heart disease which was related to service, including his 
prisoner of war experiences, or to the service connected 
frostbite of the feet.  Initially, the Board notes that there 
is no indication in the record that the veteran died as a 
result of a disease specified by the statute as presumptively 
related to the veteran's status as a prisoner of war.  See 
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  In this regard, 
there is no evidence that the veteran's death resulted from 
ischemic heart disease or any other cardiovascular disease.  

While the veteran apparently did have heart disease, as well 
as chronic obstructive pulmonary disease, his death 
certificate clearly shows that he died of chronic obstructive 
pulmonary disease, rather than heart disease, as is contended 
by the appellant.  In addition, the Board observes that the 
appellant's daughter contacted Dr. Dryer, who both treated 
the veteran and signed his death certificate, to obtain 
evidence in support of the appellant's contentions.  Dr. 
Dryer stated that the veteran had both significant lung 
disease and significant heart disease, either of which could 
have caused the veteran's death, but he in no way repudiated 
the cause of death listed on the death certificate signed by 
him.  As such there is no medical evidence that demonstrates 
that the veteran died of heart disease.  

In addition, there is no medical evidence which shows that 
the chronic obstructive pulmonary disease that did cause the 
veteran's death was in any way related to the veteran's 
service, including his experiences as a prisoner of war.  
Service medical records contain no evidence of chronic 
obstructive pulmonary disease during service and the evidence 
reflects that chronic obstructive pulmonary disease, in the 
form of emphysema, was first manifest many years following 
service.  In this regard, the earliest evidence of a 
respiratory disorder is contained in an April 1956 chest x-
ray that revealed that the veteran had pulmonary emphysema.  
Lastly, the Board notes that there is no medical evidence 
that even suggests that the veteran's chronic obstructive 
pulmonary disease was in any way related to service or to the 
veteran's prisoner of war experiences.  Rather the veteran's 
death certificate reflects that the veteran's chronic 
obstructive pulmonary disease was due to the veteran's 60-
year history of smoking.  This history would appear the date 
the onset of the veteran's smoking to a point in time prior 
to service, but in any event, for claims file after June 10, 
1998, such as the appellant's claim, a veteran's death is not 
considered to have resulted from injury incurred or disease 
contracted during active service on the basis that it 
resulted from the veteran's use of tobacco products in 
service.  See 38 U.S.C.A. § 1103.

The Board also acknowledges the appellant's statements, which 
allege that the veteran's military service, particularly his 
time spent as a prisoner of war, contributed to his ultimate 
death.  However, the appellant does not appear to have any 
medical expertise or training, and, as such is not competent 
to offer an opinion on an issue requiring medical evidence 
for resolution.  See Van Slack at 502, citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
Simply put, there is no medical evidence of record which 
supports the appellant's contentions.  

In conclusion, the preponderance of the evidence is against 
the appellant's claim that the veteran's death was causally 
related to his active service, including his prisoner of war 
experiences, or to his service connected disability.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the provisions of 38 U.S.C.A. § 5107(b), as 
amended, are not applicable, and the appeal is denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

